EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Mary Ryan Reports Fourth Quarter and Full Year 2009 Results; Issues 2010 630.663.8283 Guidance maryan@corpatc.com ● Earnings from continuing operations per diluted share of $0.59 or $2.15 as adjusted for full year 2009 compared to a loss per share of $1.09 or income of $1.91 as adjusted for 2008 ● Fourth quarter 2009 Logistics revenue of $93.4 million increased 6.4% and full year Logistics revenue of $345.3 million decreased 2.3% compared to 2008 ● 2009 new business wins totaling $100 million in annualized revenue ● Drivetrain 2009 pre-tax goodwill impairment charge of $37.0 million, pre-tax restructuring charges of $4.6 million, and $1.8 million deferred tax valuation allowance ● Ended 2009 with $73.8 million of cash on hand and borrowing capacity of $148.7 million ● 2010 EPS guidance of $2.13-$2.45 Downers Grove, Illinois, Tuesday, February 9, 2010 – ATC Technology Corporation (ATC) (NASDAQ-GS: ATAC), today reported financial results for the fourth quarter and full year 2009. Fourth Quarter Results For the quarter ended December 31, 2009, revenue decreased to $125.3 million from $126.5 million for the same period in 2008.Income from continuing operations for the fourth quarter of 2009 was $7.7 million or $0.38 per diluted share versus a loss of $52.9 million or $2.66 per share for the fourth quarter of 2008.On an adjusted basis, fourth quarter 2009 earnings from continuing operations were $0.50 per diluted share and equivalent to fourth quarter 2008’s adjusted earnings from continuing operations of $0.50 per diluted share. The
